DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/128,463 filed 12/21/2020, claims foreign priority to CHINA 202011267100.2 with a filing date of 11/13/2020.

Current Status
This office action is a first office action, non-final rejection based on the merits.  Claims 1-10, filed on 12/21/2020, are pending and have been considered below.

Drawings
The drawings are objected to because Fig 1 has two steps labeled “S101.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 02/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Non-patent literature number 1, “Lithologic Reservoirs” “Weighted MPFI method and its application in 3D joint processing” was not considered as no explanation of relevance has been provided and the reference is not in the English language.  Examiner respectfully requests a copy translated in the English language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
	Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims 1-9 belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	An irregular optimization acquisition method for seismic data, comprising steps of: 	executing a fine-tuning cycle, comprising: 
	sequentially reducing n sampling points for a sampling matrix             
                
                    
                        Φ
                    
                    
                        N
                    
                
            
         to be optimized and updating the sampling matrix to             
                
                    
                        Φ
                    
                    
                        N
                        -
                        n
                    
                
            
          according to a sampling reduction solution based on a greedy sequential scheme in alternating directions, wherein n is a preset fine- tuning amplitude value, and N is greater than n; 
	sequentially adding n sampling points for             
                
                    
                        Φ
                    
                    
                        N
                        -
                        n
                    
                
            
         and updating the sampling matrix to             
                
                    
                        Φ
                    
                    
                        
                            
                                N
                            
                            
                                '
                            
                        
                    
                
            
         according to a sampling increment solution based on the greedy sequential scheme in alternate directions; 
	judging whether a value µ of a current sampling matrix             
                
                    
                        Φ
                    
                    
                        
                            
                                N
                            
                            
                                '
                            
                        
                    
                
            
         is less than the value µ of the sampling matrix             
                
                    
                        Φ
                    
                    
                        N
                    
                
            
         according to a compressed sensing theory, wherein the value µ is a maximum cross-correlation value among column vectors of a sensing matrix in the compressed sensing theory; 
	if so, changing             
                
                    
                        Φ
                    
                    
                        N
                    
                
            
         to             
                
                    
                        Φ
                    
                    
                        
                            
                                N
                            
                            
                                '
                            
                        
                    
                
            
        , ending the fine-tuning cycle for             
                
                    
                        Φ
                    
                    
                        N
                    
                
            
         and repeatedly executing the fine-tuning cycle for             
                
                    
                        Φ
                    
                    
                        
                            
                                N
                            
                            
                                '
                            
                        
                    
                
            
        ; 
	if not, increasing rejection times of a current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on a basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix.  

Claim 7 is copied below, with the limitations belonging to an abstract idea being underlined.
	An irregular optimization acquisition device for seismic data, comprising a fine- tuning cycle module configured for: 
	executing a following fine-tuning cycle: 
	sequentially reducing n sampling points for a sampling matrix             
                
                    
                        Φ
                    
                    
                        N
                    
                
            
         to be optimized and updating the sampling matrix to             
                
                    
                        Φ
                    
                    
                        N
                        -
                        n
                    
                
            
         according to a sampling reduction solution based on a greedy sequential scheme in alternate directions, where n is a preset fine-tuning amplitude value, and N is greater than n; 
	sequentially adding n sampling points for             
                
                    
                        Φ
                    
                    
                        N
                        -
                        n
                    
                
            
         and updating the sampling matrix to             
                
                    
                        Φ
                    
                    
                        
                            
                                N
                            
                            
                                '
                            
                        
                    
                
            
         according to a sampling increment solution based on the greedy sequential scheme in alternate directions; 
	judging whether a value µ of the current sampling matrix             
                
                    
                        Φ
                    
                    
                        
                            
                                N
                            
                            
                                '
                            
                        
                    
                
            
         is less than the value µ of the sampling matrix             
                
                    
                        Φ
                    
                    
                        N
                    
                
            
         according to the compressed sensing theory, wherein the value µ is a maximum cross-correlation value among column vectors of a sensing matrix in the compressed sensing theory; 
	if so, changing             
                
                    
                        Φ
                    
                    
                        N
                    
                
            
         to             
                
                    
                        Φ
                    
                    
                        
                            
                                N
                            
                            
                                '
                            
                        
                    
                
            
        , ending the fine-tuning cycle for             
                
                    
                        Φ
                    
                    
                        N
                    
                
            
        , and repeatedly executing the fine-tuning cycle for             
                
                    
                        Φ
                    
                    
                        
                            
                                N
                            
                            
                                '
                            
                        
                    
                
            
        ; 
	if not, increasing rejection times of the current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix.  

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-6 and 8-10 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  

7.	Regarding claim 10:  Claim 10 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program per se [see MPEP 2106 – “Non-limiting examples of claims that are not directed to one of the statutory categories: . . .a computer program per se,” (MPEP 2106.03 I)].  Examiner respectfully suggest the phrase “irregular optimization acquisition medium for seismic data having stored thereon a computer program” should read “irregular optimization acquisition non-transitory medium for seismic data having stored thereon a computer program.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al., hereinafter Lyu, CN109407143A in view of Gomaa et al., U.S. Pub. No. 2017/0331502 A1.

Regarding Independent claim 1 Lyu teaches:
	An irregular optimization acquisition method for seismic data (Lyu, 2nd page 5th paragraph, comprising steps of: 	
	executing a fine-tuning cycle, comprising: 
	sequentially [reducing] n sampling points for a sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to be optimized and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                      according to a sampling [reduction] solution based on a greedy sequential scheme in alternating directions, wherein n is a preset fine-tuning amplitude value, and N is greater than n (Lyu,4th page 6th paragraph, 4th page 12th paragraph-5th page 1st paragraph:  Lyu teaches using a “greedy sequential strategy” (4th page 6th paragraph) when optimizing a sampling matrix.  Lyu teaches traversing all the candidate sampling points in the grid of the sampling matrix, where “the grid” discloses “alternating directions,” adding candidate sampling points to the sampling matrix and updating (4th page 12 paragraph-5th page 1st paragraph)); 
	Lyu does not teach:  a reduction solution which reduces the matrix.
 	Gomaa teaches: a reduction cycle which reduces the matrix (Gomaa, claim 7, ¶ 0022:  Gomaa teaches a “greedy sparse estimation approaches, e.g., Orthogonal Matching Pursuit (OMP) (¶ 0022) where the “matrix is dynamically reduced by the sparsity-based selector using an orthogonal matching pursuit (OMP) algorithm” therefore by a greedy algorithm (claim 7)); 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including a reduction cycle as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).
	Lyu teaches:
	sequentially adding n sampling points for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     according to a sampling increment solution based on the greedy sequential scheme in alternate directions (Lyu,4th page 6th paragraph, 4th page 12th paragraph-5th page 1st paragraph:  Lyu teaches using a “greedy sequential strategy” (4th page 6th paragraph) when optimizing a sampling matrix.  Lyu teaches traversing all the candidate sampling points in the grid of the sampling matrix, where “the grid” discloses “alternating directions,” adding candidate sampling points to the sampling matrix and updating (4th page 12 paragraph-5th page 1st paragraph)); 
	judging whether a value µ of a current sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is less than the value µ of the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     according to a compressed sensing theory, wherein the value µ is a maximum cross-correlation value among column vectors of a sensing matrix in the compressed sensing theory (Lyu, 4th page 8th-9th paragraph: Lyu teaches determining the smallest value of µ for the sampling matrix 4th page last paragraph-5th page 1st paragraph) where µ is “the maximum cross-correlation value µ between the column vectors” (4th page 8th paragraph); 
	Lyu does not teach:
	if so, changing                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , ending the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     and repeatedly executing the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ; 
	if not, increasing rejection times of a current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on a basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix.  
	Gomaa teaches:
	if so, changing                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , ending the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     and repeatedly executing the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ; 
	if not, increasing rejection times of a current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on a basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix (Gomaa, fig 7, ¶ 0036, 
¶ 0038-¶ 0041:  Gomaa teaches “the OMP circuit checks whether the iteration index k has reached number J (¶ 0041) where J is the number of reference signals to be selected (¶ 0036).  If k has not reached the number J, “the iteration index k is incremented and the updated signal is feedbacked to step 712 for the next iteration” if k has reached the number J the algorithm is complete and the solution is outputted (¶ 0041). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including iterations as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Regarding claim 2 Lyu teaches:
	the termination condition for overall optimization is that the fine-tuning amplitude n reaches a minimum value nset of a preset fine-tuning amplitude (Lyu, 4th page 12th paragraph-5th page 2nd paragraph:  Lyu teaches fine tuning a sampling matrix based on the position of each sampling point.  A conclusion is reached when a minimum value of a specified condition is reached, (5th page 2nd paragraph)).  

Regarding claim 3 Lyu teaches:
	the sampling [reduction] solution based on a greedy sequential scheme in alternating directions includes: 
	executing a traversal [reduction] cycle: 
	randomly selecting one sampled point as a candidate point for a sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                    ; traversing all sampled points along an x direction of the candidate point, respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     after each sampled point is [reduced], and selecting the sampled point causing the value µ to be minimum to substitute the candidate point; 
	traversing all sampled points along a y direction of a substituted candidate point, respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     after each sampled point is reduced, and selecting the sampled point causing the value µ to be minimum to substitute the candidate point; judging whether the substituted candidate point causes the value y to be minimum in both the x direction and the y direction; if not, returning to repeat the traversal reduction cycle until the candidate point causes the value µ  to be minimum in the x direction and the y direction; and if so, [deleting] the candidate point from the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                    , and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    1
                                
                            
                        
                      (Lyu, 2nd page 5th paragraph, 4th page 12 paragraph-5th page 2nd paragraph:  Lyu teaches using “a greedy sequential strategy” (2nd page 5th paragraph) that includes traversing all the candidate sampling points where each sampling point is of the sampling matrix grid where “grid” discloses x and y directions.  Each candidate point is evaluated to find µmin (4th page 13th -14th  paragraph) once found, the matrix is updated (4th page 14th paragraph-top of 5th page )).
	judging whether a number of [deleted] sampling points reaches a fine-tuning amplitude n; if not, repeating the traversal reduction cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    1
                                
                            
                        
                     until the number of [deleted] sampling points reaches the fine-tuning amplitude n; and if so, outputting an updated optimized sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     at a current fine-tuning amplitude (Lyu, 4th page 12th paragraph-5th page 2nd paragraph:  Lyu teaches the above process is repeated until the number of points reaches “a specified number” (4th page 14th paragraph-5th page 2nd paragraph)).
	Lyu does not teach: a reduction cycle which reducing the matrix.
 	Gomaa teaches: a reduction cycle which reduces the matrix (Gomaa, claim 7, ¶ 0022:  Gomaa teaches a “greedy sparse estimation approaches, e.g., Orthogonal Matching Pursuit (OMP) (¶ 0022) where the “matrix is dynamically reduced by the sparsity-based selector using an orthogonal matching pursuit (OMP) algorithm” therefore by a greedy algorithm (claim 7)); 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including a reduction cycle as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Regarding claim 4 Lyu teaches:
	the sampling increment solution based on the greedy sequential scheme in alternate directions includes: 
	executing a traversal increase cycle: randomly selecting one unsampled point as a candidate point for the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                    ; traversing all unsampled points along the x direction of the candidate point, respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     after each unsampled point is added, and selecting an unsampled point causing the value µ to be minimum to substitute a current candidate point; 
	traversing all the unsampled points along the y direction of the substituted candidate point, respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     after each unsampled point is added, and selecting the unsampled point causing the value µ to be minimum to substitute the candidate point; 
	judging whether the substituted candidate point causes the value µ to be minimum in both the x direction and the y direction; if not, returning to repeat the traversal increase cycle until the candidate point causes the value µ to be minimum in the x direction and the y direction; and if so, adding the candidate point into the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                    , and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                    +
                                    1
                                
                            
                        
                      (Lyu, 2nd page 5th paragraph, 4th page 12 paragraph-5th page 2nd paragraph:  Lyu teaches using “a greedy sequential strategy” (2nd page 5th paragraph) that includes traversing all the candidate sampling points where each sampling point is of the sampling matrix grid where “grid” discloses x and y directions.  Each candidate point is evaluated to find µmin (4th page 13th -14th  paragraph) once found, the matrix is updated (4th page 14th paragraph-top of 5th page )); 
	judging whether a number of added sampling points reaches the fine-tuning amplitude n; if not, repeating the traversal increase cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                    +
                                    1
                                
                            
                        
                     until the number of added sampling points reaches the fine-tuning amplitude n; and if so, outputting the updated optimized sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     at the current fine-tuning amplitude (Lyu, 4th page 12th paragraph-5th page 2nd paragraph:  Lyu teaches the above process is repeated until the number of points reaches “a specified number” (4th page 14th paragraph-5th page 2nd paragraph)).

Regarding claim 5 Lyu teaches:
	a generation solution of the sampling matrix to be optimized: letting an initial sampling matrix of the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                    , to be optimized be                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                    , wherein k is greater than 0 and less than N, an unsampled point is randomly selected as a candidate point, and a following first cycle is executed: 
	traversing all the unsampled points along the x direction of the current candidate point according to compressed sensing theory, and respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                    , after each unsampled point is added; and selecting the unsampled point causing the value to be minimum to substitute the candidate point; 
	ending the first cycle, and executing a following second cycle by starting from the substituted candidate point: 
	traversing all the unsampled points along the y direction of the candidate point, and respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                             
                        
                    after each unsampled point is added; and selecting the unsampled point causing the value µ to be minimum to substitute the candidate point (Lyu, 2nd page 5th paragraph, 4th page 12 paragraph-5th page 2nd paragraph:  Lyu teaches using “a greedy sequential strategy” (2nd page 5th paragraph) that includes traversing all the candidate sampling points where each sampling point is of the sampling matrix grid where “grid” discloses x and y directions.  Each candidate point is evaluated to find µmin (4th page 13th -14th  paragraph) once found, the matrix is updated (4th page 14th paragraph-top of 5th page ));  
	judging whether the substituted candidate point meets that the value µ is minimum in both the x direction and the y direction; if not, repeating the first cycle and the second cycle until the substituted candidate point causes the value µ to be minimum in the x direction and the y direction; if so, adding the substituted candidate point into the initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                    , updating the initial sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    , and judging whether a termination condition for a generation stage is met, and here, if not, repeating the cycle above, adding a new sampling point and updating an initial acquisition matrix until the termination condition of the generation stage is met, and if so, outputting an updated initial acquisition matrix as the acquisition matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                             
                        
                     to be optimized (Lyu, 4th page 12th paragraph-5th page 2nd paragraph:  Lyu teaches the above process is repeated (traversing the candidate points and determining µmin) until the number of points reaches “a specified number” (4th page 14th paragraph-5th page 2nd paragraph).  Lyu teaches when µ of matrix                         
                            Φ
                        
                     is a minimum, matrix                         
                            Φ
                        
                     is determined to be the solution (5th page 2nd paragraph)), 

Regarding claim 6 Lyu as modified does not teach:
	the termination condition of the generation stage is that 
	a number k + 1 of sampling points of an updated initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     reaches a preset sampling number N; or the value of the updated initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     is less than a preset value µset.  
	Gomaa teaches:
	the termination condition of the generation stage is that 
	a number k + 1 of sampling points of an updated initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     reaches a preset sampling number N; or the value of the updated initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     is less than a preset value µset (Gomaa, fig 7, ¶ 0036, ¶ 0038-¶ 0041:  Gomaa teaches “the OMP circuit checks whether the iteration index k has reached number J (¶ 0041) where J is the number of reference signals to be selected (¶ 0036).  If k has not reached the number J, “the iteration index k is incremented and the updated signal is feedbacked to step 712 for the next iteration” if k has reached the number J the algorithm is complete and the solution is outputted (¶ 0041)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including iterations as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).
  
Regarding Independent claim 7 Lyu teaches:
	An irregular optimization acquisition device for seismic data, comprising a fine- tuning cycle module configured for: 
	executing a following fine-tuning cycle: 
	sequentially [reducing] n sampling points for a sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to be optimized and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     according to a sampling [reduction] solution based on a greedy sequential scheme in alternate directions, where n is a preset fine-tuning amplitude value, and N is greater than n (Lyu,4th page 6th paragraph, 4th page 12th paragraph-5th page 1st paragraph:  Lyu teaches using a “greedy sequential strategy” (4th page 6th paragraph) when optimizing a sampling matrix.  Lyu teaches traversing all the candidate sampling points in the grid of the sampling matrix, where “the grid” discloses “alternating directions,” adding candidate sampling points to the sampling matrix and updating (4th page 12 paragraph-5th page 1st paragraph)); 
	Lyu does not teach:  a reduction solution which reduces the matrix.
 	Gomaa teaches: a reduction cycle which reduces the matrix (Gomaa, claim 7, ¶ 0022:  Gomaa teaches a “greedy sparse estimation approaches, e.g., Orthogonal Matching Pursuit (OMP) (¶ 0022) where the “matrix is dynamically reduced by the sparsity-based selector using an orthogonal matching pursuit (OMP) algorithm” therefore by a greedy algorithm (claim 7)); 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including a reduction cycle as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).
	Lyu teaches: 
	sequentially adding n sampling points for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     according to a sampling increment solution based on the greedy sequential scheme in alternate directions (Lyu,4th page 6th paragraph, 4th page 12th paragraph-5th page 1st paragraph:  Lyu teaches using a “greedy sequential strategy” (4th page 6th paragraph) when optimizing a sampling matrix.  Lyu teaches traversing all the candidate sampling points in the grid of the sampling matrix, where “the grid” discloses “alternating directions,” adding candidate sampling points to the sampling matrix and updating (4th page 12 paragraph-5th page 1st paragraph));  
	judging whether a value µ of the current sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is less than the value µ of the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     according to the compressed sensing theory, wherein the value µ is a maximum cross-correlation value among column vectors of a sensing matrix in the compressed sensing theory (Lyu, 4th page 8th-9th paragraph: Lyu teaches determining the smallest value of µ for the sampling matrix (4th page last paragraph-5th page 1st paragraph) where “the maximum cross-correlation value µ between the column vectors” (4th page 8th paragraph); 
	Lyu does not teach: 
	if so, changing                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , ending the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                    , and repeatedly executing the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ; 
	if not, increasing rejection times of the current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix.  
	Gomaa teaches:
	if so, changing                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , ending the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     and repeatedly executing the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ; 
	if not, increasing rejection times of a current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on a basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix (Gomaa, fig 7, ¶ 0036, ¶ 0038-¶ 0041:  Gomaa teaches “the OMP circuit checks whether the iteration index k has reached number J (¶ 0041) where J is the number of reference signals to be selected (¶ 0036).  If k has not reached the number J, “the iteration index k is incremented and the updated signal is feedbacked to step 712 for the next iteration” if k has reached the number J the algorithm is complete and the solution is outputted (¶ 0041). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including iterations as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Regarding claim 8:
	Claim 8 recites analogous limitations to claim 5 and is therefore rejected on the same premise.

Regarding claim 9 Lyu does not teach:
	comprising a memory, a processor and a computer program stored on the memory and executable on the processor, wherein the processor, when executing the computer program, implements the steps of the method according to claim 1.
	Gomaa teaches:
	comprising a memory, a processor and a computer program stored on the memory and executable on the processor, wherein the processor, when executing the computer program, implements the steps of the method according to claim 1 (Gomaa, fig 1, Gomaa depicts in fig 1 three data processors (111, 121, and 135) which would inherently contain a memory that stores a program to be implemented).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including a processor as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Regarding claim 10 Lyu does not teach:
	An irregular optimization acquisition medium for seismic data having stored thereon a computer program which, when executed by a processor, implements the steps of the method according to claim 1.
	Gomaa teaches:
	An irregular optimization acquisition medium for seismic data having stored thereon a computer program which, when executed by a processor, implements the steps of the method according to claim 1 (Gomaa, fig 1, Gomaa depicts in fig 1 three data processors (111, 121, and 135) which would inherently contain a memory that stores a program to be implemented).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including instructions for a processor as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferber, U.S. Pub. No. 2010/0302904 A1, teaches a method for interpolating irregularly sampled seismic data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRK
Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/25/2022